DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) as well as the species of: treatment of cancer, melanoma as target cancer, SEQ ID NO. 3 (IO102) and SEQ ID NO. 32 (IO103) as peptides administered, and nivolumab as immunomodulatory agent, in the reply filed on 12/21/2020 is acknowledged.
The examiner rejoins cancer prevention in the instant claims to expedite prosecution.  All other election/restriction requirements stand.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Claim Status
Claims 18-20 are new.  
Claims 2-6, 11-12, and 14-17 are canceled.
Claim 13 is withdrawn.
Claims 1, 7-10, and 18-20 are under examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. GB1603805.1 and GB1610018.2, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above foreign priority documents provide no more information over the claimed inventions than does the instant disclosure.  Therefore, for the same reasons 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 09/06/2018 is being considered by the examiner.

Drawings
The drawings are objected to because Figure 11 is missing conditions for labels in the graph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Single peptides that require sequence identifiers can be found on pages 23, 37, 42, and 43. 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the terms QUIL (Pg. 16), MONTANIDE (16), TWEEN (15), SEPHAROSE (16) and X-VIVO (24), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the target proteins of the instant methods be added to the title.  

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 20-23. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “sequence” is not needed after either use of “the peptide of”.  For clarity, the term should be deleted.
Claims 7-10 are objected to because the first word should be “The” and not “A”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 contain the trademark/trade name MONTANIDE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 
Claim 1 recites subject which has a special definition that renders all claims above indefinite.  On page 5 of the specification, it teaches that subject includes any mammal, preferably a human.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim in those instances where it is not clear whether the claimed narrower range is a limitation.  See MPEP 2173.05(d).  Here, the definition is incorporated into the claims and thus the broad and narrow limitations of mammal and human respectively are placed into the same claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation mammal, and the claims also recite human which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Said another way, there are multiple interpretations of the claim since it is not clear if human is only an example or if it is required by the claim as the subject type.  The presence of multiple interpretations renders the claims indefinite.

See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The instant claims above are drawn to a genus of immunomodulatory agent which blocks or inhibits the interaction between PD1 and PDL1.  This supergenus must be adequately represented in order for the claims above to meet the written description requirement.  It is clear from the specification that multiple antibodies within this genus are taught to include those on page 18 that bind PD1 or PDL1.  However, this supergenus also contains the subgenus of small molecules that block the interaction, recited in claim 7, as well as non-antibody based protein agents like AMP-224 which binds PD1.  However, the instant specification provides the structures of no small molecules that prevent then interaction of PD1 and PDL1.  It also provides only a single species of non-antibody based protein that has this function AMP-224.  Thus, these two aspects of the supergenus, non-antibody based protein inhibitors and small molecule inhibitors clearly fail the written description requirement.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Since no species of small molecule is provided that block the PD1/PDL1 interaction, this part of the super genus above and thus the genus of immunomodulatory agent clearly fails the written description requirement.  No such small molecules can be visualized by one of ordinary skill in this art reading the disclosure and so one would question Applicant’s possession of the recited agent.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the immunomodulatory agent can have any structure, including small molecule or non-antibody based protein, one must describe a sufficient variety of species to reflect the variation within the genus. Yet, as stated above, since no small molecules have been taught to have the function required in the claims, the supergenus has not been adequately represented and the subgenus of small molecule inhibitor has not been described sufficiently.
The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other non-antibody based protein inhibitors of PD1 binding to PDL1 other than AMP-224 as taught by Applicant.  Therefore, Applicant seeks to represent this part of the supergenus with only a single species.  However, since other species cannot be envisioned, one species is not adequate description of this part of the supergenus of instant claims.  Thus, again, the breadth of the entire genus has not been adequately represented and the claims above must fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are  Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Overall, at the time the invention was made, the level of skill for preparing immunomodulatory agents that block PD1/PDL1 binding and then selecting those with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify agents with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Since only a single species of non-antibody based protein inhibitor of PD1/PDL1 interaction is taught by Applicant this subgenus and the supergenus of claim 1 fail the written description requirement.  Since no species of small molecules with the required function are taught, this subgenus and the supergenus of claim 1 fail the written description requirement.  See above.  A representative number of species has not been taught to describe these genera.  One of skill in the art would thus conclude that the specification fails to disclose a representative number of species to describe the recited genera and so the claims are rejected here.

Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a cancer that expresses IDO1 in a human subject via administration of SEQ ID Nos. 3 and 32 and an agent that inhibits PDL1/PD1 interaction, does not reasonably provide enablement for similar methods of preventing cancer, treating just any subject, and treating just any cancer including those that do not express the target IDO1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is in claim 1 drawn to a method for the prevention or treatment of cancer in a subject, the method comprising administering to the subject the peptide of SEQ ID NO. 3, the peptide of SEQ ID NO. 32, and an agent that blocks PD1 and PDL1 interaction.
The nature of the invention is an immunotherapy for cancer via administration of a checkpoint inhibitor with peptides that will facilitate immunoreaction to PDL1 and IDO1 in the tumor environment.
The level of skill of one skilled in this art is high.
The specification teaches that the subject can be any mammal (Pg. 5).  Yet, the IDO1-derived immunotherapeutic peptide SEQ ID NO. 3 is from human IDO1 which is instant SEQ ID NO. 1 (Pg. 2).  There is no evidence it is present in any other species’ IDO or that there is an IDO in any other species besides human that promotes cancer escape of the immune system.  Thus, it is clearly unpredictable that SEQ ID NO. 3 will 
With respect to cancer prevention, no material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, . (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first partial).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.  All claims drawn to cancer prevention are thus not enabled and rejected here.
With respect to treating just any cancer, even those that do not express the target IDO1, to which the claimed invention will raise an immune response, cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ( [**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these 
The specification makes clear that the composition of instant claims comprising SEQ ID NO.3 is an immunogenic composition designed to raise an immune response against IDO1 (Pg. 13).  Thus, for said immune response to attack a cancer cell target, the cancer cell itself must express IDO1.  Said cancer cell will then present IDO1 peptides to T cells and cause an anti-cancer immune response in the vaccinated subject.  However, the cancer of instant claims is not required to express IDO1 and so reads on treating cancers that do not express the target of the immune response above.  Thus, it is unpredictable that the immunogenic composition comprising SEQ ID NO. 3 of instant claims would have any effect on IDO1 negative cancer cells such that the cancer is treated.  It is well-known in the art that cancers are made up of heterogeneous cells with varying proteomes.
Hoon (US2006/0115832, published 07/01/2006) teaches metastatic melanoma tumors are heterogeneous in melanoma marker expression (0128).  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Therefore, since tumors, including melanoma, are heterogeneous in the proteins they express, only cancers comprising cancer cells that express IDO1, the target of the immune response generated with the instant method, are enabled for treatment with the claimed methods.  As broadly as cancer is currently recited, the claims are not enabled to their full scope and are rejected here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (Oncoimmunology, Vol. 4, No. 1, e983770, published 02/03/2015, on IDS) in view of Andersen (WO2013/056716, published 04/25/2013), Bjorn (NCT02077114, published 03/04/2014, on ISR), Munir (Plos One, Vol. 7, No. 4, Pg. 1-12, 2012), and Cogswell (US2013/0309250, published 11/21/2013).
Andersen teaches that IDO is an immunoregulatory enzyme and that there are IDO-specific T cells that can influence adaptive immune reactions in patients with cancer (Abstract).  Also, a phase I clinical trial showed disease stabilization without toxicity in patients with lung cancer who were vaccinated with an IDO-derived epitope (Abstract).  
IDO contributes to immunosuppression and this is a crucial mechanism in cancer (Pg. 1, Paragraph, first).  IDO can be expressed by tumor cells and inhibit the effector phase of immune responses (Pg. 1, Paragraph, first).  They state that CD8+ and CD4+ T cells react to IDO in the tumor microenvironment in cancer patients (Pg. 1, Column 1, Paragraph, second).  The IDO-reactive CD8+ T cells can recognize and kill IDO-expressing tumor cells (Pg. 1, Column 1, Paragraph, second).  To evaluate efficiency and safety of IDO-based vaccinations, they performed a phase I trial in lung cancer patients vaccinated with an IDO derived peptide in Montanide adjuvant (Pg. 1, Column 2, Paragraph, second).  Almost half of the patients had clinical benefit and one had tumor regression (Pg. 1, Column 2, Paragraph, second).  They further state that based on these promising results, they started a phase I trial combining IDO vaccination with the immune checkpoint inhibitor ipilimumab for melanoma patients (Pg. 2, Column 1, Paragraph, first).  They also teach identification of PDL1-specific T cells and teach that targeting immunosuppressive cells (which express PDL1) by vaccination is obvious, easily implementable, and probably highly synergistc (Pg. 2, Column 2).  Thus, boosting specific T cells that recognize immune regulatory proteins such as IDO or PDL1 may directly modulate immune regulation altering tolerance to tumor antigens (Pg. 2, Columns 2-3, Paragraph, spanning).  
Thus, Andersen presents a method of treating cancer by immunizing a patient against the immunosuppressive factors IDO and PDL1 so as to improve immune response to cancer antigens.  They suggest synergistic effects in the combination.

Andersen ‘716 teaches a vaccine composition comprising PDL1 or peptide fragments thereof capable of eliciting immune responses useful in cancer treatment (Abstract).  They state that PD1 is a regulatory molecule that delivers inhibitor signals that maintain T-cell functional silence against their cognate antigens (Pg. 2, Paragraph, second).  Its ligand PLD1 is expressed on tumor cells, for example (Pg. 2, Paragraph, second).  Thus, interference with PD1 or its ligand PDL1 increases antitumor immunity (Pg. 2, Paragraph, second).  Also, expression of PDL1 on tumors such as melanoma correlates with poor clinical outcome (Pg. 2, Paragraph, second).  PDL1 on tumors may suppress CD8+ T cells (Pg. 2, Paragraph, second).  Their invention targets the cancer by killing PDL1-expressing cancer cells by enabling T cells to recognize the PDL1 expressing cells (Pg. 3, Paragraph, first).  They also state a combination of PLD1 and tumor targeting immunotherapies is highly synergistic (Pg. 3, Paragraph, third).  They teach use of an immunogenically active peptide fragment of PDL1 as a vaccine to treat cancer (Pg. 5, Paragraph, second).  With respect to such a fragment, they teach PDLong1 which is identical to instant SEQ ID NO. 32 (Pg. 67, Paragraph, first).  They state that B cells pulsed with this peptide were recognized by CTL (Pg. 67, Paragraph, first).  Thus, PDlong1 is an immunogenically active fragment of PDL1 that can be used in the vaccine composition of their invention.  
The vaccine compositions of their invention comprise an adjuvant which can be Montanide ISA-51 (Pg. 48, Paragraph, third).  Their vaccine can be combined with antibodies and immunostimulating substances (Pg. 31, Paragraph, second) including immunostimulating antibodies (Pg. 32, Paragraph, second).  Also, CTL responses to 
Therefore, it would have been obvious to treat melanoma with the IDO peptide of Andersen above and the PDLong1 peptide of Andersen ‘716 together, in the same composition or not, with the adjuvant Montanide ISA 51, for the advantage of eliciting an immune response against melanoma that expresses both IDO and PDL1, facilitating its clearance from the immunized patient.  Addition of antibodies that activate the immune system would further be obvious as taught by Andersen ‘716 above, further promoting the anti-cancer immune response in the patient.  
Neither reference teaches use of a specific IDO peptide for such a combination therapy.  
That deficiency is cured by the references below.
Bjorn teaches assessment of a vaccine containing a fragment of IDO protein in combination with the immune system activating antibody ipilimumab in the treatment of melanoma (Study Description, Brief summary).  All patients received vaccines containing IDOlong (Arms and Interventions), which is their chosen IDO peptide.  Thus, the prior art was well aware of a method of treating melanoma with vaccination with IDOlong peptide.  
Bjorn does not teach the sequence of this peptide.
This is provided by Munir who states that IDOlong is IDO from residues 194-214 which is instant SEQ ID NO. 3 (Pg. 2, Column 1, Paragraph, second).  CD4+ T cells respond to this peptide (Pg. 3, Column 2, Paragraph, second).  IDOlong induced stronger responses than other peptides (Pg. 5, Column 2, Paragraph, first).  They teach that 
Thus, it would have been obvious to use IDOlong as taught by Munir in the combination vaccination regimen made obvious above above since it is taught by Bjorn for treatment of melanoma and is clearly functional as shown by Munir.  
None of the references teaches use of nivolumab to treat melanoma.
Cogswell teaches monotherapy with anti-PD1 antibodies has been shown to increase survival of patients with melanoma (0128).  Combination of nivolumab with ipilimumab is being tested clinically (0128) and studies of nivolumab in combination with melanoma vaccines are in progress (0128).  Thus, the prior art was well-aware of use of nivolumab to treat melanoma.
Taken all together, it would have been obvious to treat a subject with melanoma with a vaccine composition comprising IDOlong and PDLong1 and the adjuvant Montanide ISA 51 to activate a T cell response against the melanoma cells expressing IDO and PDL1 in the tumor microenvironment.  It is equally obvious to combine this immunization with nivolumab, since this antibody is an immune checkpoint inhibitor (immunostimulatory antibodies as taught by Andersen ‘716) and is taught to treat melanoma.  Said another way, it is obvious to combine nivolumab, IDOlong and PDLong1 in a therapeutic regimen to treat melanoma since all are taught in the prior art for this purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 
Thus, the combined teachings above clearly render the claims above obvious.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9669078 in view of Andersen (Oncoimmunology, Vol. 4, No. 1, e983770, published 02/03/2015, on IDS), Andersen (WO2013/056716, published 04/25/2013), Bjorn (NCT02077114, published 03/04/2014, on ISR), Munir (Plos One, Vol. 7, No. 4, Pg. 1-12, 2012), and Cogswell (US2013/0309250, published 11/21/2013). 
The combined teachings of Andersen, Andersen ‘716, Bjorn, Munir, and Cogswell render the instant claims above obvious.  All summaries and discussion of these 
Patented claim 1 is drawn to a vaccine composition comprising a PDL1 peptide fragment and an adjuvant.  This peptide can be SEQ ID NO. 23 (claim 14) which is identical to instant SEQ ID NO. 32.  The composition can treat cancer (claim 11).  Combined with the art above, the patented claims and the art clearly render obvious the instant claims.

Claims 1, 7-10, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of copending Application No. 16/310908 in view of Andersen (Oncoimmunology, Vol. 4, No. 1, e983770, published 02/03/2015, on IDS), Andersen (WO2013/056716, published 04/25/2013), Bjorn (NCT02077114, published 03/04/2014, on ISR), Munir (Plos One, Vol. 7, No. 4, Pg. 1-12, 2012), and Cogswell (US2013/0309250, published 11/21/2013). 
The combined teachings of Andersen, Andersen ‘716, Bjorn, Munir, and Cogswell render the instant claims above obvious.  All summaries and discussion of these references and how they render the instant claims obvious are incorporated here. The addition of the copending claims only further supports the finding of obviousness.
Copending claim 18 is drawn to a PDL1 peptide fragment which can be their SEQ ID NO. 89 which is instant SEQ ID NO. 32 (claim 25).  The peptide can be used to treat cancer (claim 26).  Thus, the combined teachings of the art and the copending claims clearly renders obvious the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-10, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/765654 in view of Andersen (Oncoimmunology, Vol. 4, No. 1, e983770, published 02/03/2015, on IDS), Andersen (WO2013/056716, published 04/25/2013), Bjorn (NCT02077114, published 03/04/2014, on ISR), Munir (Plos One, Vol. 7, No. 4, Pg. 1-12, 2012), and Cogswell (US2013/0309250, published 11/21/2013). 
The combined teachings of Andersen, Andersen ‘716, Bjorn, Munir, and Cogswell render the instant claims above obvious.  All summaries and discussion of these references and how they render the instant claims obvious are incorporated here. The addition of the copending claims only further supports the finding of obviousness.
Copending claim 1 is drawn to a method of increasing the therapeutic benefit of an antibody comprising administering an immunotherapeutic composition comprising a fragment of an immune system checkpoint component and said antibody.  SEQ ID NO. 21 of the copending claims is instant SEQ ID NO. 3.  Thus, the method comprises administering the instant IDO1 peptide to a subject (claim 4).  The antibody can be nivolumab (claim 7).  This method can be used to treat cancer (claims 12-13).  Thus, the copending claims combined with the art above clearly render obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/           Primary Examiner, Art Unit 1642